In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                     Filed: August 31, 20171
                           Refiled in Redacted Form: February 7, 2018

* * * * * *            *   *    *   *   *  **
JESSICA FUESEL,                            *          Chief Special Master Dorsey
                                           *
               Petitioner,                 *          No. 02-95V
                                           *
 v.                                        *          Denial of Entitlement; Measles Mumps &
                                           *          Rubella (“MMR”) Vaccine; Hepatitis A
SECRETARY OF HEALTH                        *          (“Hep A”) Vaccine; Varicella Vaccine;
AND HUMAN SERVICES,                        *          Autistic Disorder (“AD”); Residual
                                           *          Human DNA Fragments; Insertional
               Respondent.                 *          Mutagenesis; Autoimmunity.
                                           *
* * * * * * * * * * * * *
Clifford J. Shoemaker, Shoemaker, Gentry & Knickelbein, Vienna, VA, for petitioners.
Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION DISMISSING PETITION

        On June 18, 2014, petitioners2 filed a status report in which they agreed to be bound by
the ruling in the J.M. et al. (02-10V) case.

        On August 31, 2017, the undersigned issued a decision against petitioners in J.M. et al.,
and a separate decision was issued on the same date dismissing this case.




1
  When this decision was originally filed, I advised the parties of my intent to post it on the
United States Court of Federal Claims’ website, in accordance with the E-Government Act of
2002. 44 U.S.C. §3501 note (2012) (Federal management and Promotion of Electronic
Government Services). Although the petitioner did not file a motion for redaction in their case,
petitioners in the lead omnibus case, J.M. et al. (02-10V), filed a motion to have their names
redacted to initials. This decision is being reissued to reflect that the names of the petitioners in
the J.M. et al. case have been redacted to initials. Except for those changes and this footnote, no
other substantive changes have been made.
2
  Since the issuing of the original August 31, 2017 Decision, the case caption has been amended
to reflect that petitioner has reached the age of majority.


                                                  1
       Accordingly, petitioners are bound by that decision, and this case is DISMISSED. In the
absence of a motion for review,3 the Clerk of the Court SHALL ENTER JUDGMENT in
accordance with this decision.


       IT IS SO ORDERED.

                                             s/Nora Beth Dorsey
                                             Nora Beth Dorsey
                                             Chief Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                2